J-S03024-21


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
                v.                             :
                                               :
                                               :
    ELIJAH JIHAD EASTERLING                    :
                                               :
                       Appellant               :   No. 399 WDA 2020

       Appeal from the Judgment of Sentence Entered February 25, 2020
    In the Court of Common Pleas of Blair County Criminal Division at No(s):
                          CP-07-CR-0000829-2019


BEFORE:      DUBOW, J., MURRAY, J., and STRASSBURGER, J.*

MEMORANDUM BY MURRAY, J.:                           FILED FEBRUARY 24, 2021

        Elijah Jihad Easterling (Appellant) appeals from the judgment of

sentence imposed after a jury found him guilty of obstructing administration

of law and disorderly conduct.1 Upon review, we affirm.

        On February 16, 2019, Altoona Police Department officers responded to

a 911 call made by Appellant’s girlfriend, Debra Miller, reporting a physical

domestic incident between her and Appellant at 1615 17th Avenue in Altoona.

Affidavit of Probable Cause, 3/21/19. When the officers knocked on the door,

it momentarily opened and then slammed shut. Id. Ms. Miller then came to

the door and opened it. N.T., 2/3/20, at 39. Because Appellant could be

heard yelling inside the residence, the officers entered. Affidavit of Probable
____________________________________________


*   Retired Senior Judge assigned to the Superior Court.

1   18 Pa.C.S.A. §§ 5101 and 5503(a)(1).
J-S03024-21



Cause, 3/21/19. Once inside, the officers observed Appellant holding a baby

carrier with a small child inside. Id.

        Other than providing his name, Appellant refused to speak to the officers

about the situation. Id. Appellant walked from the front door through the

living room, where Ms. Miller was, and into the kitchen, while carrying the

child. Id. Appellant “refused multiple times to put the child down and speak

with officers.” Id. Appellant attempted to leave the residence with the child

through the back door, but was met and turned back by additional officers.

Id. Appellant “took an aggressive stance and clenched his fists multiple times

towards [the] officers as [they] attempted to speak with him.” Id. He “was

irate and yelling the entire time officers were attempting to speak with him

and would provide no information[.]” Id.

        Appellant then walked upstairs to the second story of the residence with

the child, and returned to the first floor where he finally set the child down in

the kitchen.    Id.    Appellant proceeded to the living room where he began

yelling at Ms. Miller, and after refusing to communicate and cooperate with

the officers, was ultimately detained.           Id.   On March 21, 2019, the

Commonwealth charged Appellant with obstructing administration of law,

disorderly conduct, harassment, and five counts of resisting arrest.2

        Appellant appeared for a jury trial on February 3, 2020.        The jury

convicted Appellant of obstructing administration of law and disorderly

____________________________________________


2   18 Pa.C.S.A. §§ 2709(a)(1) and 5104.

                                           -2-
J-S03024-21



conduct, and acquitted him of resisting arrest. The trial court found Appellant

guilty of summary harassment.             On February 25, 2020, the trial court

sentenced Appellant to 1½ years of probation. Appellant did not file any post-

sentence motions. On March 10, 2020, Appellant filed this appeal. The trial

court and Appellant have complied with Pennsylvania Rule of Appellate

Procedure 1925(b).

       On appeal, Appellant presents a single issue for review:

       Whether there was sufficient evidence to support a conviction for
       obstruction of justice where [Appellant] screamed, yelled, and
       walked around his home but did not interfere with police
       questioning his girlfriend about a domestic violence incident?

Appellant’s Brief at 5.3

       Although Appellant uses the word “justice” above, he challenges the

sufficiency of the evidence supporting his conviction for obstructing

administration of law. Appellant’s Brief at 8-9. We begin our analysis with

our standard of review:

          The standard we apply in reviewing the sufficiency of the
       evidence is whether viewing all the evidence admitted at trial in
       the light most favorable to the verdict winner, there is sufficient
       evidence to enable the fact-finder to find every element of the
       crime beyond a reasonable doubt. In applying the above test, we
       may not weigh the evidence and substitute our judgment for [that
____________________________________________


3   Appellant raised an additional evidentiary claim in his concise
statement. See Rule 1925(b) Statement, 3/24/20. However, because
Appellant abandoned this claim in his brief, we do not address it. See
Appellant’s Brief at 5; see also Commonwealth v. Briggs, 12 A.3d 291, 310
n.19 (Pa. 2011), cert. denied, 132 S.Ct. 267 (2011) (refusing to address
claim appellant raised with trial court but subsequently abandoned in brief).


                                           -3-
J-S03024-21


      of] the fact-finder. In addition, we note that the facts and
      circumstances established by the Commonwealth need not
      preclude every possibility of innocence. Any doubts regarding a
      defendant’s guilt may be resolved by the fact-finder unless the
      evidence is so weak and inconclusive that as a matter of law no
      probability of fact may be drawn from the combined
      circumstances. The Commonwealth may sustain its burden of
      proving every element of the crime beyond a reasonable doubt by
      means of wholly circumstantial evidence. Moreover, in applying
      the above test, the entire record must be evaluated and all
      evidence actually received must be considered. Finally, the trier
      of fact while passing upon the credibility of witnesses and the
      weight of the evidence produced, is free to believe all, part or none
      of the evidence.

Commonwealth v. Leaner, 202 A.3d 749, 768 (Pa. Super. 2019) (citation

omitted). To reiterate, the jury, as the trier of fact — while passing on the

credibility of the witnesses and the weight of the evidence — is free to believe

all, part, or none of the evidence. Commonwealth v. Melvin, 103 A.3d 1,

39 (Pa. Super. 2014) (citation omitted). In conducting review, the appellate

court may not weigh the evidence and substitute its judgment for the fact-

finder. Id. at 39-40.

      A person commits a second-degree misdemeanor of obstructing

administration of law,

      . . . if he intentionally obstructs, impairs or perverts the
      administration of law or other governmental function by force,
      violence, physical interference or obstacle, breach of official duty,
      or any other unlawful act, except that this section does not apply
      to flight by a person charged with crime, refusal to submit to
      arrest, failure to perform a legal duty other than an official duty,
      or any other means of avoiding compliance with law without
      affirmative interference with governmental functions.

18 Pa.C.S.A. § 5101.



                                      -4-
J-S03024-21



      We have explained:

      Evidence that one has physically impeded a law enforcement
      officer from administering the law has been held sufficient to
      sustain a conviction under § 5101. See Commonwealth v.
      Conception, [] 657 A.2d 1298 ([Pa. Super.] 1995) (appellant
      blocked door of her apartment to prevent the police from entering
      to apprehend fugitive who was hiding in the shower stall);
      Commonwealth v. Reed, 851 A.2d 958, 963-64 (Pa. Super.
      2004) (defendant attempted to obstruct the pathway of a
      uniformed police officer in the common area of an apartment
      house after the officer exclaimed to the defendant: “Just let me
      get by and do my job”); Commonwealth v. Love, 896 A.2d
      1276, 1284-[85] (Pa. Super. 2006) (defendant, in an attempt to
      interfere with the law enforcement officer who was escorting his
      wife from the courtroom, placed his arm across the court officer’s
      chest and attempted to push him).

      The interference need not involve physical contact with the
      government official as he performs his duties. Commonwealth
      v. Scarpone, [] 634 A.2d 1109, 1113 ([Pa. Super.] 1993). See
      also Commonwealth v. Mastrangelo, [] 414 A.2d 54 ([Pa.
      Super.] 1980)[] (upholding a § 5101 conviction based on the
      defendant’s verbal abuse of a parking enforcement officer upon
      receiving a parking ticket, which then deterred the officer from
      subsequently performing the job).

Commonwealth v. Johnson, 100 A.3d 207, 215 (Pa. Super. 2014).

      Appellant claims he “did not deter the police from their investigation and

there is no evidence his screaming and yelling was intended to interfere with

the investigation.” Appellant’s Brief at 9. He states:

      [Appellant] lost his temper and paced around his apartment
      screaming and yelling. He did not physically interfere with police
      officers who were there investigating an alleged domestic incident
      between [Appellant] and his girlfriend. There is no evidence that
      [Appellant] intended to interfere with the investigation. The
      officers were able to conduct their investigation. Therefore, there
      was not sufficient evidence to sustain a conviction for obstruction
      of the administration of law.


                                     -5-
J-S03024-21



Id. at 7.

      In response, the Commonwealth,

      . . . submits that there was sufficient evidence presented during
      the course of the jury trial to support a conviction for Obstructing
      Administration of Law or Other Government Function.             The
      Appellant was impeding several officers from conducting an
      investigation into the underlying facts of the physical disturbance
      by refusing to follow commands and causing a safety risk to all of
      the involved parties. The Appellant was sweating profusely and
      walking aggressively throughout the residence from one floor to
      another while the officers were trying to ascertain more
      information regarding the reason for their appearance at the
      residence. At one point, the Appellant took a posturing stance as
      though he was going to become physical with the officers. During
      the entire encounter, the Appellant was screaming and was at
      times incoherent.

             The officers were attempting to conduct an investigation
      concerning a physical disturbance that the victim, who was also
      the 911 caller, had summoned assistance to the residence for.
      The Appellant would not allow officers to have a conversation with
      the victim so that they could ascertain the details necessary to
      make an informed decision as to how to proceed in their
      investigation. The Appellant, by screaming obscenities, refusing
      to listen and obey officer commands and taking a posturing
      stance, was actively interfering with the officers’ ability to engage
      in the proper steps necessary for their investigation.            The
      [Commonwealth] understands that the Appellant may have been
      upset at the victim. However, his lack of compliance during the
      entire seven [] minutes that occurred prior to the officers finally
      having to use physical force to apprehend the Appellant and place
      him in handcuffs constitutes obstruction of the lawful duty and
      authority the officers had to acquire information during the course
      of their investigation.

Commonwealth Brief at 17-18.

      Upon review, we agree with the Commonwealth. However, we first note

that to preserve a challenge to the sufficiency of the evidence, an appellant’s



                                      -6-
J-S03024-21


Rule 1925(b) statement must specify the element or elements of a crime

alleged to be insufficiently proven.   Commonwealth v. Brown, 186 A.3d

985, 990 (Pa. Super. 2018) (citing Commonwealth v. Gibbs, 981 A.2d 274,

281 (Pa. Super. 2009)). Here, Appellant failed to specify in his Rule 1925(b)

statement which element(s) of his obstructing administration of law conviction

he is challenging.       See Appellant’s Concise Statement, 3/24/20.     Also,

Appellant’s sufficiency argument is underdeveloped, insofar as Appellant

reargues the evidence presented at trial to assert that he “did not deter the

police from their investigation.” See Appellant’s Brief at 9. Consistent with

the foregoing, we could find waiver. However, we decline to do so, and upon

review of the record, we conclude the evidence was sufficient to support the

jury’s guilty verdict.

      Four witnesses, all called by the Commonwealth, testified at trial.

Appellant did not present any witnesses.

      Blair County 911 Dispatcher Cynthia Emlet testified she received a 911

call at approximately 5:18 a.m. on February 16, 2019 from Appellant’s

girlfriend, Debra Miller, “because she was having a domestic with her

boyfriend or significant other and supposedly he assaulted her and she also

told me she assaulted him back and he was trying to leave with their baby.”

N.T., 2/3/20, at 26-27.       Although Ms. Miller was a hostile witness, she

confirmed that she made the 911 call. Id. at 31.




                                       -7-
J-S03024-21


      Altoona Police Patrolman Garrett Trent testified to being dispatched to

1615 17th Street in response to Ms. Miller’s 911 call reporting a “physical

domestic.” N.T., 2/3/20, at 37. Patrolman Trent knocked on the door, which

briefly opened an inch or two, then slammed shut. Id. at 39. A short time

later, Ms. Miller answered the door and allowed him and other officers to enter.

Id. at 39-40.

      Once inside, Patrolman Trent encountered Appellant, who came

“storming out from the back of the residence and he’s carrying an infant baby

seat and there’s a small child in it and he is screaming and yelling, doesn’t

have a shirt on.” Id. at 41. Patrolman Trent testified: “I’ve been to thousands

of domestic calls, this is something that we routinely answer and in the five

years now that I’ve been working, I’ve never -- still to this date have not dealt

with anyone as irate or out-of-control as [Appellant].”     Id. at 41-42.     He

continued:

      So, right away, I mean, our protocol whenever we get to domestic
      calls is we separate the two parties, whoever they are, and we
      interview them separately because obviously one person can
      influence another person’s story. In this instance, he’s just
      screaming, yelling, we can’t talk to him. We can’t talk to the
      female. We can’t talk to anyone. We’re getting little bits and
      pieces as to what happened. . . .

      [W]e wanted him to put the child down. . . . [S]o, the thought
      was we need to get him to put this child down so that we could
      separate him from the child so that we could talk to him because
      obviously the thought is the way he’s swinging the baby carriage
      around with this infant, the child is going to get hurt in some way,
      shape, or form especially if the need arises where he goes after
      the female that we’re there to speak with him about and our
      primary concern is to make sure that that child is safe. . . .

                                      -8-
J-S03024-21



      I know at one point he actually tries to leave the house with the
      child in his hand. There were other officers fortunately at the
      backdoor that were able to get him to stay in the house, because,
      again, it’s freezing outside and the child wasn’t dressed for the
      weather, it was in a bucket seat. [Appellant] wasn’t wearing
      appropriate clothing either. At this time, we’re suspecting that
      he’s under the influence of something. So, all in all, it wasn’t a
      safe situation. . . .

      I would say we gave him -- the leeway that we gave him was
      probably more than I’ve ever done with anyone else, specifically,
      because of his proximity to this child, his proximity to [Ms. Miller],
      his size, his irate state. Again, as police we don’t want to go
      hands-on with someone. We only do it as a last resort and our
      primary objective is always just to talk to someone and we talked
      to him and we talked to him and we talked to him and we gave
      him order after order after order to put the child down, stop
      walking around the house, stop doing this and he just refused to
      listen the entire time. . . .

      [H]e actually even went up to a second story of the residence
      which officers -- again, on typical domestic calls, if we’re going to
      be inside a residence for a while, we conduct what’s called a
      proximity sweep. We just make sure that there’s no one else in
      the house or nothing else in the house, like, there’s not a bomb
      sitting upstairs or someone up there with a gun sitting in a room
      that’s going to ambush us while we’re standing there. Typically,
      that’s what we would do. Due to his behavior, we weren’t able to
      conduct our investigation.

Id. at 42-45.

      Patrolman Trent further testified that Appellant was ultimately detained

“because of his threatening nature to the entire household and our inability to

conduct an investigation into the domestic incident that we were originally

called there for.” N.T., 2/3/20, at 56. He stated, “We were unable to interview

witnesses, interview the female half of it because of his actions, the way he

was storming around the house because it wasn’t safe to let him walk around.”

                                      -9-
J-S03024-21


Id.   When questioned by defense counsel as to how Appellant “physically

interfere[d] with officers talking to [Ms. Miller],” he stated that Appellant

“physically moving around the residence and not listening to commands [was]

the obstruction” to their investigation. Id. at 56-57.

      Altoona Police Corporal Derek Swope also testified to responding to the

incident.   He stated that when responding to a domestic call, “the first

objective is to control the scene and make sure the scene is safe.”          N.T.,

2/3/20, at 62. “So, that include[s] controlling people’s movements, whether

you’re the 911 caller or the alleged suspect of the incident. Controlling their

movements, possibly patting them down for weapons and being able to safely

conduct a thorough investigation which includes interviews and things of that

nature.” Id. Corporal Swope explained:

      I’m not saying that failure to comply with commands is unlawful
      force but refusing to stop, moving back and forth, moving freely
      through a residence when officers are telling you to stop is
      impeding the investigation. . . .

      . . . [Appellant] was given numerous commands to stop, put the
      child down, moving freely throughout the house, based on my
      training -- domestic violence situations are some of the most
      dangerous situations we can respond to.            I’m not saying
      [Appellant] had weapons but in hindsight, we didn’t know if he
      had weapons or not. We didn’t know if he -- we don’t know if he
      has weapons stashed somewhere that he may have access to. He
      was walking around the kitchen, he could’ve easily grabbed a
      kitchen knife and turned or escalated the situation drastically. So,
      that’s why we have to control people’s movements when we’re
      there to investigate. And, again, it’s not just for our safety, it’s
      for [the] safety of everybody involved, you know, I would’ve been
      quite content if I could’ve just had a cordial conversation with
      [Appellant] and sent him to his mother’s house that night but
      that’s not the way he decided to handle this matter. So, we had

                                     - 10 -
J-S03024-21


      to react to what he was doing, and, again, yes, he did physically
      impede our ability to conduct that safe investigation. . . .

      I’ve handled thousands upon thousands upon thousands of
      domestic violence situations and it didn’t have to end that way
      and it didn’t have to go the way it did but, again, he chose to not
      listen to what officers were asking of him and that physically
      prevented us from conducting our investigation.

Id. at 73-76.

      The above testimony, viewed in the light most favorable to the

Commonwealth as verdict winner, was sufficient for the jury to find that

Appellant intentionally interfered with and impeded the officers’ investigation

of the 911 call. Leaner, 202 A.3d at 768; Melvin, 103 A.3d at 39. Thus, we

discern no error in Appellant’s conviction of obstructing administration of law.

Johnson, 100 A.3d at 215 (evidence of interference with a law enforcement

officer’s administration of the law, which need not involve physical contact

with the officer, is sufficient to sustain a conviction under 18 Pa.C.S.A. §

5101).

      Judgment of sentence affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 2/24/2021




                                     - 11 -